DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 1/10/22 is made.  Claims 1, 3-9 and 11-15 are currently pending.
Claim 14 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
	The former rejection under 35 USC 101 has been withdrawn pursuant to Applicants’ arguments.
Claim Rejections - 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-9, 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is vague and indefinite because it recites a modified coronavirus which comprises at least nine deoptimized codons in any spike glycoprotein coding sequence of any coronavirus wherein the codons are less frequently used in the native coronavirus.  This is vague and confusing because coronaviruses are a large family of viruses that can infect humans or animals and it is unclear which codons are replaced and what that function entails. The Spike protein is a highly glycosylated and large type I transmembrane fusion protein that is made up of 1,160 to 1,400 amino acids, 
Claims 4-9 and 13 are also vague and indefinite because the product claims do not contain any reference pathogen sequence to which the ‘deoptimized’ sequence could be compared.  Codon usage differs depending on the host organism.  A preferred codon in one organism could be a less preferred codon in another organism.  Consequently, a same coding sequence could be optimized in one hose and 
Response to Applicants’ arguments
With respect to the arguments which apply to the outstanding 112, 2nd rejections, Applicants argue that Figure 24B comprises a codon usage table which one could use to determine deoptimized codons.  This has been fully and carefully considered but is not deemed persuasive.  The instant claims are drawn to a product, e.g., a modified coronavirus, but the actual structure of the modified coronavirus is not clearly stated.  There is no sequence recited for the spike glycoprotein, modified or non-modified, so the structure which is claimed is not clearly defined.  The Spike protein is a highly glycosylated and large type I transmembrane fusion protein that is made up of 1,160 to 1,400 amino acids, depending upon the type of virus.  Different coronaviruses have different spike proteins.  Are these codons just inserted anywhere in a coding sequence of any Coronavirus?  There are many different coding sequences contained within the virus.  It is unclear what these deoptimized codons are and where they are being inserted in the virus.  The product for patent protection is not adequately defined.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify 

Claim Rejections - 35 USC § 112-Written Description
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-9, 11-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Instant claim 1 recites:
1. A modified coronavirus, comprising:

at least nine deoptimized codons in a protein coding sequence,
wherein the at least nine deoptimized codons in a spike glycoprotein as compared to its native coding sequence, wherein the at least nine deoptimized 

The instant specification at page 2–bridging page 3 recites:
The inventors have determined that replacement of one or more natural (or native)codons in a pathogen with synonymous unpreferred codons can decrease the replicative fitness of the pathogen, thereby attenuating the pathogen. The unpreferred synonymous codon(s) encode the same amino acid as the native codon(s), but have nonetheless been found to reduce a pathogen’s replicative fitness. The introduction of deoptimized codons into a pathogen can limit the ability of the pathogen to mutate or to use recombination to become virulent. The disclosed compositions and methods can be used in attenuated vaccines having well-defined levels of replicative fitness and enhanced genetic stabilities. 
The instant claims are drawn to a product, not a method or an idea. The product is a specific modified virus that has at least 9 deoptimized codons in any spike glycoprotein codon sequence from any coronavirus, and not requiring deletion of any existing native codons.  This description encompasses an enormous amount of viruses and coding sequences. Coronaviruses are a large family of viruses that can infect humans or animals and it is unclear which codons are replaced and what that function entails.   The Spike protein is a highly glycosylated and large type I transmembrane fusion protein that is made up of 1,160 to 1,400 amino acids, depending upon the type of virus.  Additionally, different coronaviruses have different spike proteins.  There is not adequate written description to enable the scope of this claimed product.  The product will vary based on the virus and the coding sequence chosen.  One would have to identify the coding sequences capable of performing the function, the synonymous codons and test the result.  The factor is too great from the description provided.  Further, it is unpredictable to determine which codons are deoptimized and could be added anywhere (as encompassed by amended claim 1) from the sheer number of 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative number of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed attenuated bacterium such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
Page 11, paragraph [0050] recites:
[050] FIGS. 11A-11C show an original SARS spike glycoprotein sequence (SEQ ID NO: 12; GenBank Accession No. AY278741) above the codon-replacement residues for a de-optimized SARS spike glycoprotein sequence (SEQ ID NO: 14) (only replaced nucleotides are indicated); the deduced amino acids are indicated below the triplets (SEQ ID NO: 13).

Page 15, paragraph [0084] recites:
[084] SEQID NO: 14 is a SARS coronavirus codon-deoptimized spike glycoprotein
nucleic acid sequence.

This one example is not enough to be considered a representative number of the claimed Genus.
The purpose of the “written description” requirement is broader than tomerely explain how to “make and use”; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inThe nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, “’Written Description” Requirement (66 FR 1099-1111, January 5,2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. At 1104). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was 
Therefore, absent a detailed and particular description of arepresentative number, or at least a substantial number of the members of modified Coronavirus with specific coding sequences and their synonymous additions, the skilled artisan could not immediately recognize that Applicants were in possession of the claimed genus of modified 9oronavirus at the time of filing. The claims are drawn to a product, not a method of manufacturing.  The product must be shown and precisely claimed, not a mere wish or template for how to make it.  Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of modified viruses and altered coding sequences providing the functional result.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of the
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect variants 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the modified 10oronavirus and compositions as instantly claimed. 
Response to Applicants’ arguments:
	Applicants argue:
Applicant notes that amended claim 1 is directed to “at least nine deoptimized codons in a spike glycoprotein coding sequence as compared to its native coding sequence, wherein the synonymous codon less frequently used in the native coronavirus is a codon that encodes the same amino acid, but the codon is an unpreferred codon by the native coronavirus for the amino acid.” This clearly specifies the coding sequence comprising the deoptimized codons. DNA can be defined by its structure, formula, name, or physical properties. The specification provides examples of both native and deoptimized coronavirus spike glycoprotein protein coding sequences (e.g., FIGS. 11A-11C and SEQ ID Nos: 12-14). In addition, one of ordinary skill in the art would understand from the specification and FIGS. 11A-11C that the native codon is replaced with the deoptimized codon.
Furthermore, one of ordinary skill in the art could routinely identify additional coronavirus spike glycoprotein coding sequences based on the information in the specification (e.g., the name of the coding sequence, the exemplary coding sequences, and the coronavirus genomic sequences provided in paragraph [0396]). Based on this information, the claims clearly define the nucleic acid in such a way that one of ordinary skill in the art would recognize that Applicant was in possession of the claimed subject matter at the time the application was filed.
	This has been fully and carefully considered but is not deemed persuasive.  

[084] SEQID NO: 14 is a SARS coronavirus codon-deoptimized spike glycoprotein
nucleic acid sequence.

This one example of a modified coronavirus with a deoptimized spike glycoprotein is not enough to be considered a representative number of the claimed Genus.  Absent a detailed and particular description of a representative number, or at least a substantial number of the members of modified Coronavirus with specific coding sequences and their synonymous additions, the skilled artisan could not immediately recognize that Applicants were in possession of the claimed genus of modified 11oronavirus at the time of filing. The claims are drawn to a product, not a method of manufacturing.  The product must be shown and precisely claimed, not a mere wish or template for how to make it.  Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of modified viruses and altered coding sequences providing the functional result.
Claim Rejections – 35 USC § 112-Enablement
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

6.	Claims 1-9, 11-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Instant claim 1 recites:
1. A modified coronavirus, comprising:

at least nine deoptimized codons in a protein coding sequence,
wherein the at least nine deoptimized codons in a spike glycoprotein as compared to its native coding sequence, wherein the at least nine deoptimized codons are each a synonymous codon less frequently used in the native coronavirus, wherein the synonymous codon less frequently used in the native coronavirus is a codon that encodes the same amino acid, but the codon is an unpreferred codon by the native coronavirus for the amino acid.


The instant specification at page 2–bridging page 3 recites:
The inventors have determined that replacement of one or more natural (or native)codons in a pathogen with synonymous unpreferred codons can decrease the replicative fitness of the pathogen, thereby attenuating the pathogen. The unpreferred synonymous codon(s) encode the same amino acid as the native codon(s), but have nonetheless been found to reduce a pathogen’s replicative fitness. The introduction of deoptimized codons into a pathogen can limit the ability of the pathogen to mutate or to use recombination to become virulent. The disclosed compositions and methods can be used in attenuated vaccines having well-defined levels of replicative fitness and enhanced genetic stabilities. 
The instant claims are drawn to a product, not a method or an idea. The product is a specific modified coronavirus that has at least 9 deoptimized codons in any spike glycoprotein coding sequence from any coronavirus, where the virus was made by adding at least nine codons in the coding sequence with a synonymous codon less frequently used in the virus. This description encompasses variant coronaviruses with 
Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”)  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, 
The instant specification identifies some broad categories that might work, however, these descriptions, without more precise guidelines, amount to little more than “a starting point, a direction for further research.” Genentech, 108 F.3d at 1366. See also Calgene, 188 F.3d at 1374 (“the teachings set forth in the specification provide no more than a ‘plan’ or ‘invitation’ for those of skill in the art to experiment practicing [the claimed invention]; they do not provide sufficient guidance or specificity as to how to execute that plan”); National Recovery Technologies, 166 F.3d at 1198 (stating that patent-insuit “recognizes a specific need.., and suggests a theoretical answer to that need. It provides a starting point from which one of skill in the art can perform further research in order to practice the claimed invention, but this is not adequate to constitute enablement”).  

Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficient
Response to Applicants’ arguments:
	Applicants argue:
	The specification provides methods for producing modified viruses with at least nine deoptimized codons in a coding sequence compared to its native coding sequence (e.g., paragraphs [0228-0230]). The specification also describes methods for generating deoptimized coronavirus sequences (e.g., paragraphs [0395-0397] and Table 6). One of ordinary skill in the art could use Table 6, FIG. 24B, and/or look up codon usage tables for coronaviruses to determine the less frequently used codons in coronaviruses. Furthermore, working examples are provided in the form of a specific exemplary deoptimized coronavirus coding sequence (e.g., SEQ ID NO:14). Based on the teachings of the specification, one of ordinary skill in the art could produce the claimed modified coronaviruses utilizing only routine experimentation.
The claims are drawn to a product, not a method of manufacturing.  The product must be shown and precisely claimed, not a mere wish or template for how to make it.  Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of modified viruses and altered coding sequences providing the functional result.  Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent   
Allowable Subject Matter
7.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Status of Claims
8.	This application claims priority back to 10/8/2004.
No claims are presently allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/23/22